t c memo united_states tax_court jeremy ray summers petitioner v commissioner of internal revenue respondent docket no filed date jeremy ray summers pro_se brandon a keim doreen marie susi and rachael j zepeda for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole question for decision is whether petitioner is liable for the additional tax imposed by sec_72 on early distributions from a qualified retirement plan petitioner claims an exception from this additional tax under sec_72 which applies to a distribution made to an alternate_payee pursuant to a qualified_domestic_relations_order qdro although we have great sympathy for petitioner’s position we are unable to conclude that he satisfied the technical requirements that congress placed in the statute we accordingly have no alternative but to sustain the deficiency determination findings_of_fact the parties filed a stipulation of facts with attached exhibits that is incor- porated by this reference petitioner resided in arizona when he filed his petition during petitioner jeremy ray summers jeremy then age was employed by intel corp as a manufacturing technician he was married to karie rae summers karie and they had four young children jeremy and karie con- cluded that their marriage had irretrievably broken down and decided to separate to their credit they were determined to do this in the least acrimonious manner possible and to minimize costs they decided to accomplish their divorce without involving lawyers 1all statutory references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar jeremy and karie reached an agreement concerning child custody visitation rights child_support spousal maintenance and division of property on date jeremy filed a petition for dissolution of marriage incorporating these agreements in the superior court of arizona maricopa county at that time he had an individual_retirement_account ira administered by edward d jones co that he believed should be split with karie his petition for divorce accordingly requested that t he proceeds of ira should be divided to petitioner and to respondent karie did not work outside the home and had several debts with the di- vorce petition pending she was eager to simplify her financial affairs in order to get a fresh_start to accommodate her wishes jeremy agreed to split the value of the ira before the divorce decree became final in late date jeremy withdrew the total_proceeds of the ira dollar_figure on date he deposited a check in that amount in a bank of america checking account that he and karie jointly held the next day he wrote a check for dollar_figure to pay off karie’s obligation on a car loan he later transferred another dollar_figure to her to ensure that she received her full interest in the ira on date the arizona trial_court entered a consent decree of dissolu- tion of marriage this decree incorporated substantially_all of the agreements set forth in jeremy’s march petition however since he and karie had already divided up the ira the decree provided in an attached exhibit captioned property and debts that n either party has a retirement pension deferred_compensation sec_401 plan and or benefits jeremy timely filed a form_1040 u s individual_income_tax_return for claiming head-of-household filing_status on this return he properly re- ported the dollar_figure distribution from his ira as a taxable_distribution however he did not report on line any additional tax attributable to the fact that it was an early distribution the irs received from edward d jones co a form 1099-r distribu- tions from pensions annuities retirement or profit-sharing_plans iras insur- ance contracts etc reporting the dollar_figure distribution as an early distribution no known exception this triggered a document-matching audit on date the irs issued jeremy a timely notice_of_deficiency determining that he was liable for the additional tax under sec_72 he timely petitioned this court to challenge that determination opinion a burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 because sec_72 imposes an addi- tional tax as opposed to a penalty or an addition_to_tax within the meaning of sec_7491 jeremy bears the burden of production see 144_tc_140 in certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 rule a jeremy does not contend that this provision applies here b analysis sec_72 imposes a additional tax on early distributions from qualified_retirement_plans a qualified_retirement_plan includes an ira see sec_408 sec_4974 114_tc_259 sec_72 lists various types of distribution that are excepted from this additional tax such as the exception concededly inapplicable here for a distribution to a taxpayer age or older see sec_72 the exception on which jeremy relies appears in sec_72 it ap- plies to a distribution that is made to an alternate_payee pursuant to a qualified domestic_relations_order within the meaning of sec_414 sec_414 defines an alternate_payee as any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant sec_414 defines a domestic_relations_order as a judgment decree or order relating to the provision of child_support alimony payments or marital property rights that is made pursuant to a state domestic relations law karie indirectly received half the value of jeremy’s ira account and re- spondent readily agrees that the transaction could likely have been organized so as to entitle jeremy to a sec_72 exception for her share jeremy concedes that he erred in claiming this exception for his own share as it is respondent contends persuasively that jeremy does not qualify for this exception for two reasons first the ira distribution was made directly to jeremy and he deposited the check into a bank account that he and karie jointly held he subsequently transferred to karie or for her benefit an amount equal to half of the proceeds but while she ultimately received those proceeds the distribution itself was made to jeremy not to a former spouse who is recognized by a domestic_relations_order as having a right to receive a share of the proceeds see sec_414 second the distribution was not made pursuant to a qualified domestic re- lations order although jeremy’s petition for dissolution of marriage requested a division of the ira any judicial action on that request was pretermitted by his well-intentioned decision to divide the ira with karie a month before the di- vorce decree was entered that decree accordingly recited that n either party has a retirement pension deferred_compensation sec_401 plan and or benefits the ira distribution was not made pursuant to that order or any other judicial de- cree we have held that a taxpayer must strictly comply with the requirements of sec_72 in order to be entitled to the exception it provides see hartley v commissioner tcmemo_2012_311 104_tcm_553 stating that in order for a distribution to qualify for this exception the distribution must be made directly in response to a qualified_domestic_relations_order bougas v commissioner tcmemo_2003_194 wl at stating gener- ally that the requirements of the qdro provisions must be rigidly observed because they relate to the substance or essence of the statute we have con- siderable sympathy for petitioner’s position in effect his willingness to help minimize stress on his soon-to-be ex-wife disabled him from satisfying the statutory requirements but we are not at liberty to add equitable exceptions to the statutory scheme that congress enacted and we thus have no alternative but to sustain the additional tax that respondent has determined to implement the foregoing decision will be entered for respondent
